Citation Nr: 0335379	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  98-20 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Richard Robert James, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from March 1953 to 
September 1954.  He has an unverified period of service from 
February 1948 to June 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating action from the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which found that no new and 
material evidence had been submitted to warrant reopening the 
appellant's claim of entitlement to service connection for an 
acquired psychiatric disability.  The Board entered a 
decision in this case on August 25, 1999, denying the appeal.                  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In an 
Order, dated in September 2000, the Court vacated the Board's 
August 1999 decision and returned the case to the Board for 
further development and readjudication.   

By a March 2002 decision, the Board concluded that new and 
material evidence had been received sufficient to reopen the 
previously denied claim of service connection for an acquired 
psychiatric disability.  In the March 2002 decision, the 
Board also denied the appellant's underlying claim for 
entitlement to service connection for an acquired psychiatric 
disability.  

The appellant appealed the March 2002 decision to the Court.  
While this case was pending before the Court, the Office of 
General Counsel for VA, on behalf of the Secretary, and the 
appellant, by and through his attorney, filed a Joint Motion 
for Remand and to Stay Further Proceedings, dated in January 
2003.  In an Order, dated on February 21, 2003, the Court 
granted the parties' motion, and that part of the Board's 
March 2002 decision that denied service connection for an 
acquired psychiatric disability, was vacated.  The case was 
remanded to the Board for compliance with the directives set 
forth in the motion.  Copies of the Court's Order and the 
Secretary's motion have been placed in the claims file.        



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2003)), was signed into law.  
Under the VCAA, VA's duty to notify and duty to assist have 
been significantly expanded.  First, VA has a duty to provide 
notice of any information necessary to complete the claim, if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2) (2003).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate the claim.  
38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).         

In the instant case, as set forth in the January 2003 Joint 
Motion, the parties argued that a remand was required because 
the March 2002 Board decision did not present sufficient 
reasons or bases to support its decision, in that the Board 
did not discuss whether VA had provided adequate notice of 
the information and evidence necessary to substantiate the 
appellant's claim pursuant to 38 U.S.C. § 5103(a), as amended 
by the VCAA.  In this regard, the parties indicated that in 
Quartuccio, 16 Vet. App. at 183, the Court held that the new 
section 5103(a) required VA to inform the claimant of the 
information or evidence necessary to substantiate the claim, 
as well as which evidence VA would seek to provide and which 
evidence the claimant was to provide.  In addition, the Court 
also held that failure of the Board to enforce compliance 
with that requirement was remandable error.  See Quartuccio, 
16 Vet. App. at 186-87.     

In the January 2003 Joint Motion, the parties further noted 
that in Charles v. Principi, 16 Vet. App. 370 (2002), the 
Court found that although the Board stated in its decision 
that the notice and duty to assist provisions under the VCAA 
had been satisfied, it failed to discuss adequately the 
amended duty to notify.  Specifically, the Court noted that 
the Board failed to discuss the requirement to notify an 
appellant of the information necessary to substantiate his 
claim, and did not indicate what evidence, if any, would be 
gathered by the appellant, and which evidence would be 
provided by the VA.  Charles, 16 Vet. App. at 373-374.  
Additionally, the Court found that the Board decision failed 
to discuss whether the documents referenced in its finding 
that the duty to notify had been satisfied, or whether any 
other document in the record actually satisfied the notice 
requirements as set out in the statute.  Charles, 16 Vet. 
App. at 373-374.  Thus, the Court held that "the Board 
failed to consider adequately 'all . . . applicable 
provisions of law' and to provide an adequate statement of 
reasons or bases for its decision."  Id.           

By the January 2003 Joint Motion, the parties recognized that 
in the March 2002 decision, the Board briefly noted that the 
duty to notify the appellant had been amended by the VCAA.  
However, the parties stated that the Board limited its 
analysis of VCAA compliance to the duty to assist.  
Therefore, the parties indicated that the Board did not 
discuss which documents, if any, provided the required notice 
under 38 U.S.C. § 5103(a).  According to the parties, since 
the Board failed to ensure that the requirements of the 
amended section 5103(a), as explained by the Court in 
Charles, had not been met, a remand was required.  As a 
result of the failure to discuss the notice requirements of 
the amended section 5103(a), the Board did not consider "all 
. . . applicable provisions of law" and did not provide an 
adequate statement of reasons or bases for its decision.  
38 U.S.C. § 7104(a), (d)(1).  Accordingly, the parties 
concluded that the Board's decision should be vacated and 
remanded for adjudication in light of both the Court's 
holding in Charles and the requirements set forth in 
38 C.F.R. § 3.103(c)(2).       

Additionally, the parties noted that in the March 2002 
decision, the Board stated that "there [was] no competent 
medical evidence of record that establishe[d] a nexus, or 
link, between any currently diagnosed psychiatric disability 
and the appellant's military service."  However, the parties 
stated that the record contained a letter from a Dr. A., a VA 
psychiatrist, dated on October 11, 2000, who had opined that 
the appellant had a "clear history of schizophrenia since 
his late teens to early 20's," and that the "onset was 
clearly while on active duty though documentation [was] 
limited."  The parties indicated that it was the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence.  See Madden V. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The parties noted that the 
Board appeared to do that in some discussion of the letter 
from Dr. A.  However, according to the parties, on several 
occasions, the Board stated that there was no competent 
medical evidence in support of the appellant's claim.  The 
parties indicated that the Board did not give an adequate 
statement of reasons or bases regarding why it did not find 
the letter from Dr. A. to be "competent medical evidence," 
rather than simply of "diminished probative value" as it 
did elsewhere in the decision.  Thus, on remand, the parties 
noted that the Board was to give an adequate statement of 
reasons or bases regarding the weight it was giving to the 
letter from Dr. A.  The parties further noted that upon 
remand, the appellant was free to submit additional evidence 
and argument on the questions at issue.    

In the instant case, in January 2001, the appellant's 
representative submitted directly to the Board a VA medical 
statement from A.A., M.D., staff psychiatrist at the VA 
Medical Center (VAMC) in Martinsburg, West Virginia, and 
J.R.H., A.C.S.W., a primary therapist at the Martinsburg 
VAMC, dated in October 2000.  As stated above, in the October 
2000 statement, Dr. A. opined that the appellant had a clear 
history of schizophrenia since his late teens to early 20's, 
and that the onset was clearly while he was on active duty, 
though documentation was limited.  Dr. A. stated that since 
the appellant was born in Germany and had a German accent, it 
was quite plausible that he had experienced considerable 
harassment while he was in the military, and that the 
harassment could have promoted a psychotic state.  However, 
the Board observes that the basis for Dr. A.'s opinion that 
the appellant's schizophrenia had its onset during his period 
of active military service, is not clear because his 
statement contains no summary of specific medical findings to 
support his opinion.  The Board recognizes that although Dr. 
A. noted that documentation was limited, nevertheless, it is 
unclear if such statement was made after reviewing the 
evidence of record or if, in fact, Dr. A. had not had the 
opportunity to review the evidence of record.  Accordingly, 
in light of the above, the Board finds that Dr. A. should be 
asked to elaborate on his opinion and also be given the 
opportunity to review the claims file, if he has not yet done 
so.  

It should also be pointed out that, in a decision promulgated 
on September 22, 2003--Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, No. 02-7007 (Fed. Cir. September 22, 2003)-
-the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
notice under 38 U.S.C.A. § 5103(a) is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice 
under § 5103(a).  

Accordingly, this case is REMANDED to the RO for the 
following actions:    

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2003), and any other applicable 
legal precedent.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim, if any, and of 
the one-year period allowed for response.  
38 U.S.C.A. § 5103(b) (West 2003).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him at 
any time including following service, for 
any psychiatric disability.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO is 
specifically requested to review the 
letter from the appellant's 
representative, Mr. James, dated in 
November 2003, where Mr. James referred 
to specific evidence not yet submitted.  
See pages 11-15.     

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should contact Dr. A. at the 
Martinsburg VAMC, and request that he 
elaborate on his opinion that the 
appellant's schizophrenia had it's onset 
during his period of active military 
service.  Dr. A. should be provided with 
an opportunity to review the claims file, 
to specifically include the two 
independent medical expert (IME) opinions 
from D.M., M.D., dated in April and 
September 2001.  Following a review of 
the appellant's claims file, Dr. A. 
should be asked to elaborate on the 
medical basis for his opinion that the 
appellant had a clear history of 
schizophrenia since his late teens to 
early 20's, and that the onset was 
clearly while he was on active duty, to 
include a discussion of the specific 
findings in the evidence upon which he 
based his opinion.  Any statement 
provided by Dr. A. should be associated 
with the claims file.  If Dr. A. is no 
longer available or is no longer employed 
by VA, a memorandum to that effect must 
be included in the claims folder.

4.  If Dr. A. is no longer available, the 
RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded an examination 
by a panel of two psychiatrists, if 
feasible, to determine the nature and 
etiology of any psychiatric disorder.  
The claims file must be made available to 
the examiners.  The examiners are 
specifically requested to review the 
following: (1) the appellant's service 
medical records, which show numerous 
psychiatric hospitalizations, (2)     a 
Hospital Summary from the Fort Harrison 
VAMC, which shows that the appellant was 
hospitalized from December 1954 to 
January 1955; upon his discharge, the 
diagnosis was of psychoneurosis, 
conversion reaction manifested by grand 
mal seizures, (3) a Final Summary from 
the Denver VA Hospital (VAH), which 
reflects that the appellant was 
hospitalized from January to February 
1955 after complaining of blackout 
spells; according to the examining 
physician, the appellant underwent a 
psychiatric evaluation and it was the 
opinion of the psychiatrist that the 
appellant was a "psychopath, possibly 
some paranoidal ideas," and there was a 
suspicion of malingering as far as his 
"so-called" seizures were concerned; 
upon his discharge, the appellant was 
diagnosed with the following: (a) 
observation for organic neurological 
disease, convulsive disorder not found, 
and (b) sociopathic personality 
disturbance, antisocial reaction, 
manifested by emotional immaturity, lack 
of a sense of responsibility, 
pathological lying, lack of judgment, 
malingering, and ideas of reference, 
established February 1955, untreated, 
unchanged, (4) a Record of 
Hospitalization from the 5040th United 
States Air Force Hospital in Anchorage 
which shows that in August 1959, the 
appellant was hospitalized and diagnosed 
with the following: (a) wound, missile, 
gunshot, head, with associated brain 
damage, self-inflicted in a suicide 
gesture by a small caliber hand gun, and 
(b) emotional instability reaction, 
chronic, severe, manifested by impulsive, 
aggressive, and destructive acting out 
behavior, anti-social psychopathic 
personality traits, fluctuating emotional 
attitudes, environmental manipulation, 
and pathological lying, (5) a medical 
summary from the Beatty Memorial Hospital 
which reflects that the appellant was 
hospitalized in August 1965; during the 
appellant's hospitalization, it was noted 
that he was psychotic and out of contact 
with reality; he was diagnosed with 
schizophrenic reaction, paranoid type, 
chronic, severe (together with chronic 
brain syndrome, probably associated with 
brain trauma, gunshot wound); (6) a VA 
medical statement from Dr. A.A., dated in 
October 2000, where Dr. A. opined that 
the appellant had a clear history of 
schizophrenia since his late teens to 
early 20's, and that the onset was 
clearly while he was on active duty, and 
(7) the IME reports from Dr. D.M., dated 
in April 2001 and September 2001.  

All indicated tests and studies, 
including psychological testing, should 
be performed.  After receipt of the test 
results, and completion of a psychiatric 
evaluation, the examiners should provide 
a consensus opinion as to whether the 
appellant currently has a psychiatric 
disorder(s), to specifically include 
schizophrenia.  If the examiners diagnose 
the appellant with any psychiatric 
disorder, to include schizophrenia, the 
examiners should provide a consensus 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed psychiatric disorder, to 
include schizophrenia, had its onset 
during the appellant's period of active 
military service, or within one year of 
his discharge.  It is requested that the 
examiners specifically address the 
significance of the clinical findings 
from the appellant's VA hospitalization, 
from January to February 1955, to include 
the psychiatric opinion that the 
appellant was a "psychopath," and the 
diagnosis of sociopathic personality 
disturbance.  It is imperative that the 
examiners review all of the pertinent 
evidence in the claims file.  The 
examiners must set forth the rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record.  

5.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination report, if obtained, 
addresses all questions asked.  If it 
does not, it must be returned to the 
examiners for corrective action.

6.  Then, the RO should review and re-
adjudicate the issue on appeal.  If any 
such action does not resolve the claim, 
the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
38 U.S.C.A. § 5103(b) (West 2003).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




